
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Ms. Lee of California
			 (for herself, Mr. Grijalva,
			 Mr. Moran of Virginia,
			 Ms. Woolsey,
			 Mr. Johnson of Georgia,
			 Mr. Payne,
			 Mr. Carnahan, and
			 Mr. Moore of Kansas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the ideals and objectives of the
		  United Nations Millennium Declaration and related Millennium Development Goals
		  and calling on the President to ensure the United States contributes
		  meaningfully to the achievement of the Millennium Development Goals by the year
		  2015.
	
	
		Whereas at the 2000 United Nations Millennium Summit on
			 September 8, 2000, the United States joined 189 nations in adopting the United
			 Nations Millennium Declaration, which set a series of time-bound targets to
			 reduce extreme poverty by 2015 known as the Millennium Development
			 Goals;
		Whereas the Millennium Development Goals
			 set measurable targets related to ending hunger and poverty, universal
			 education, gender equity, child health, maternal health, combating HIV/AIDS,
			 environmental sustainability, and global partnership, all to be achieved by
			 2015, including—
			(1)reducing by half the proportion of people
			 living on less than $1 a day;
			(2)reducing by half the proportion of people
			 who suffer from hunger;
			(3)ensuring that all boys and girls complete a
			 full course of primary schooling;
			(4)eliminating gender disparity in primary and
			 secondary education preferably by 2005, and at all levels by 2015;
			(5)reducing by two-thirds the mortality rate
			 among children under 5;
			(6)reducing by three-quarters the maternal
			 mortality ratio;
			(7)achieving, by 2015, universal access to
			 reproductive health;
			(8)halting and beginning to reverse the spread
			 of HIV/AIDS;
			(9)achieving, by 2010, universal access to
			 treatment for HIV/AIDS for all those who need it;
			(10)halting and beginning to reverse the
			 incidence of malaria and other major diseases;
			(11)integrating the
			 principles of sustainable development into country policies and programs to
			 reverse loss of environmental resources;
			(12)reducing
			 biodiversity loss, achieving a significant reduction in the rate of loss by
			 2010;
			(13)reducing by half
			 the proportion of people without sustainable access to safe drinking water and
			 basic sanitation;
			(14)achieving
			 significant improvement in the lives of at least 100,000,000 slum dwellers, by
			 2020;
			(15)developing
			 further an open trading and financial system that is rule-based, predictable,
			 and non-discriminatory and includes a commitment to good governance,
			 development, and poverty reduction nationally and internationally;
			(16)addressing the
			 least developed countries’ special needs which includes tariff-free and
			 quota-free access for their exports, enhanced debt relief for heavily indebted
			 poor countries, cancellation of official bilateral debt, and more generous
			 official development assistance for countries committed to poverty
			 reduction;
			(17)addressing the
			 special needs of landlocked and small island developing countries;
			(18)dealing
			 comprehensively with developing countries’ debt problems through national and
			 international measures to make debt sustainable in the long term;
			(19)developing decent
			 and productive work for youth in cooperation with the developing
			 countries;
			(20)providing access
			 to affordable essential drugs in developing countries in cooperation with
			 pharmaceutical companies; and
			(21)making available
			 the benefits of new technologies, especially information and communications
			 technologies, in cooperation with the private sector;
			Whereas the Millennium Development Goals have been agreed
			 to by 192 United Nations Member States including the United States as well as
			 leading international development and financial institutions such as the World
			 Bank, the International Monetary Fund (IMF), and regional development
			 banks;
		Whereas the United Nations Millennium Declaration
			 reaffirmed the values and principles of the United Nations General Assembly,
			 including fundamental values of freedom, equality, solidarity, tolerance,
			 respect for nature, and shared responsibility;
		Whereas, on March 22, 2002, the United States, the
			 European Union, and other countries concluded the Monterrey Consensus, which
			 included agreement on new development aid commitments, debt relief, fighting
			 corruption, country ownership, and policy coherence to fulfill internationally
			 agreed development goals including those contained in the Millennium
			 Declaration;
		Whereas in 2005, the United Nations General Assembly
			 convened a high level meeting known as the “2005 World Summit”, reiterating a
			 determination by both developed and developing nations to ensure the timely and
			 full realization of development goals and objectives including the Millennium
			 Development Goals and recognizing that “development, peace and security and
			 human rights are interlinked and mutually reinforcing”;
		Whereas at the 2005 World Summit, developing nations
			 committed to the development and implementation of national plans to achieve
			 the Millennium Development Goals, and identified good governance and the rule
			 of law as “essential for sustained economic growth, sustainable development and
			 the eradication of poverty and hunger”;
		Whereas nearly one decade after the signing of the United
			 Nations Millennium Declaration, the international community has made
			 significant progress in addressing the root causes of extreme poverty,
			 particularly in the areas of global health, education, and safe drinking
			 water;
		Whereas net official development assistance by the United
			 States, totaling $28,700,000,000 in 2009, has roughly tripled since
			 2001;
		Whereas the United States was the leading source of
			 remittances, which totaled $34,700,000,000 in 2008;
		Whereas in the developing world as a whole, enrollment in
			 primary education rose from 83 to 88 percent from the year 2000 to 2007;
		Whereas the deaths of children under 5 declined from
			 12,600,000 to 9,000,000 annually, from the year 1990 to 2007;
		Whereas from 2001 to 2008, new HIV infections declined by
			 16 percent globally, and in 2006, the annual number of AIDS deaths began to
			 decline for the first time since the earliest reported cases of the HIV/AIDS
			 epidemic;
		Whereas access to lifesaving antiretroviral therapy (ART)
			 to treat HIV/AIDS continues to increase, and an estimated 5,000,000 people are
			 now receiving AIDS treatment, or about one-third of those currently in
			 need;
		Whereas based off the 1990 estimate for global drinking
			 water coverage of 77 percent, studies indicate that the world is ahead of
			 schedule in reducing by half the proportion of the global population without
			 sustainable access to safe drinking water;
		Whereas the lasting impacts of the global economic crisis,
			 food, and natural resource price volatility, the persistence of conflict, and
			 rising scarcity of food and water resources have increased the vulnerability of
			 the world’s poor, and threaten to impede or even reverse progress made in
			 improving and protecting the health, environment, physical, and economic
			 security of those suffering from extreme poverty;
		Whereas the United Nations Department of Economic and
			 Social Affairs indicates that in June 2009, progress was either insufficient,
			 absent, or deteriorating for more than half of key targets related to
			 compliance with the United Nations Millennium Development Goals;
		Whereas gaps in strategy, implementation, policies,
			 capacity, and resources have resulted in regional disparities inconsistent with
			 the spirit of the Millennium Declaration to uphold the international
			 community’s collective responsibility and duty “to all the world’s people,
			 especially the most vulnerable”;
		Whereas according to the United Nations Department of
			 Economic and Social Affairs, 100 percent of key targets in sub-Saharan Africa
			 fall into underperforming categories;
		Whereas the World Bank estimates that in 2005,
			 1,400,000,000 people across the globe, and more than one-quarter of the
			 developing world’s population, were experiencing extreme poverty, living on
			 less than $1.25 a day;
		Whereas the United Nations Food and Agriculture
			 Organization (FAO) estimates that the number of undernourished people in the
			 world rose to 1,020,000,000 in 2009, equivalent to 15 percent of the world
			 population and representing an increase of roughly 200,000,000 people from
			 1990;
		Whereas in 2007, 72,000,000 children were denied the right
			 to education, half of these children having never seen the inside of a
			 classroom;
		Whereas the agreed upon target for eliminating gender
			 disparities in primary and secondary education by 2005 has already been
			 missed;
		Whereas recent estimates indicate that 342,000 to half a
			 million women and girls, nearly all of them in developing countries, die each
			 year as a result of obstetric complications during pregnancy, during
			 childbirth, or in the weeks following delivery, the vast majority of which are
			 preventable or treatable with quality reproductive health services;
		Whereas in 2006, 1,400,000,000 people remained without
			 access to basic sanitation, which has been tied to the need for improvements in
			 health and the quality of the environment;
		Whereas studies indicate that more than 20 percent of all
			 known mammals, 35 percent of freshwater fish species, 25 percent of reptiles,
			 and 70 percent of plant species around the world are under threat of extinction
			 due to a variety of factors including loss of habitat, change in climate,
			 invasive species, over-hunting or harvesting, pollution, and disease;
		Whereas President Obama has committed to doubling United
			 States foreign assistance to $50,000,000,000;
		Whereas, on May 5, 2009, President Obama announced a new
			 Global Health Initiative, pledging $63,000,000,000 over 6 years, to strengthen
			 national health systems and better integrate and coordinate the delivery of
			 health services across a range of existing programs with a particular focus on
			 improving the health of women, newborns, and children through programs
			 addressing infectious diseases such as HIV/AIDS, nutrition, maternal and child
			 health, neglected tropical diseases, safe water, and sanitation;
		Whereas, on July 10, 2009, Secretary of State Hillary
			 Rodham Clinton announced that the United States Department of State and United
			 States Agency for International Development will conduct the first Quadrennial
			 Diplomacy and Development Review to provide short-, medium-, and long-term
			 blueprints for a whole-of-government approach to diplomacy and development
			 including a clear statement of objectives, necessary tools and resources, and
			 expected results;
		Whereas, on August 31, 2009, President Obama signed a
			 Presidential Study Directive (PSD) on Global Development Policy, which
			 authorizes a United States Government-wide review of global development
			 policies and procedures;
		Whereas, on September 25, 2009, Secretary of State Hillary
			 Rodham Clinton announced a new Global Food Security Initiative “to sustainably
			 reduce chronic hunger, raise the income of the rural poor, and reduce the
			 number of children suffering from under-nutrition”, for which President Obama
			 has pledged $3,500,000,000 over 3 years;
		Whereas, on January 6, 2010, United States Secretary of
			 State Hillary Rodham Clinton declared development a “strategic, economic, and
			 moral imperative” and called for “elevat[ing] development as a central pillar
			 of our foreign policy”;
		Whereas, on April 21, 2010, Secretary of Defense Robert
			 Gates expressed in writing to the Senate Budget Committee, “the work performed
			 by diplomatic and development professionals helps build the foundation for more
			 stable, democratic and prosperous societies”;
		Whereas United Nations Secretary General Ban-Ki Moon has
			 indicated his intention to make 2010 the “year of the Millennium Development
			 Goals”, with a particular focus on sustainable development;
		Whereas broad-based country- and community-ownership,
			 including the engagement of marginalized populations and vulnerable groups such
			 as women, are critical to the long-term success of development programs aimed
			 at reducing extreme poverty;
		Whereas efforts to improve health and governance, expand
			 access to education, address gender disparity, empower women and girls, sustain
			 and develop global partnerships, and ensure environmental sustainability will
			 not be successful in isolation and are all essential and mutually reinforcing
			 activities in the fight to eradicate extreme poverty;
		Whereas at the opening of the 65th Session of the General
			 Assembly of the United Nations from September 20, 2010, to September 22, 2010,
			 global leaders will convene a high-level summit, the largest gathering of heads
			 of state since the 2000 United Nations Millennium Summit, to review the
			 implementation of the 2000 United Nations Millennium Declaration and redouble
			 efforts to meet the Millennium Development goals;
		Whereas, on September 24, 2009, President Obama affirmed
			 the United States “will support the Millennium Development Goals, and approach
			 next year's summit with a global plan to make them a reality. And we will set
			 our sights on the eradication of extreme poverty in our time”;
		Whereas, on July 30, 2010, the United States Agency for
			 International Development, the lead United States agency responsible for
			 administering nonmilitary foreign assistance, released “The United States’
			 Strategy for Meeting the Millennium Development Goals” to be guided by four
			 imperatives to leverage innovation, invest in sustainability, track development
			 outcomes and not just dollars, and enhance the principle and practice of mutual
			 accountability;
		Whereas in preparation for the 2010 high-level summit, and
			 in recognition of the vital role of indigenous and international civil society,
			 the private sector, and Diaspora networks in reviewing and implementing
			 strategies for sustainable development, from June 14, 2010, to June 15, 2010,
			 the United Nations convened “Informal Interactive Hearings of the General
			 Assembly with Non-governmental organizations, Civil society organizations and
			 the Private sector”;
		Whereas studies indicate that a majority of the people of
			 the United States support United States efforts abroad to improve health, build
			 climate resilience, and reduce hunger and poverty in poor countries, including
			 by increasing public funding to achieve the Millennium Development Goals;
			 and
		Whereas the strong support of individuals, businesses, and
			 philanthropic organizations across the United States for foreign assistance
			 programs and the achievement of the Millennium Development Goals demonstrates
			 United States values and ideals, including the compassion, generosity, and
			 openness to the exchange of ideas and knowledge of the people of the United
			 States: Now, therefore, be it
		
	
		That Congress—
			(1)supports the ideals and objectives of the
			 United Nations Millennium Declaration and related Millennium Development Goals
			 and targets including to eradicate extreme poverty and hunger, achieve
			 universal primary education, promote gender equality and empower women, reduce
			 child mortality, improve maternal health, combat HIV/AIDS, malaria, and other
			 diseases, ensure environmental sustainability, and develop a global partnership
			 for development;
			(2)commends the
			 progress made to date through international efforts to reduce instances of
			 poverty, hunger, disease, and environmental degradation, as well as the
			 sustained commitment of the international community to build upon these
			 achievements in future years;
			(3)acknowledges the achievements of developing
			 nations that have prioritized principles of accountability and inclusive
			 ownership in the design and execution of development-related programs and the
			 contribution of these efforts to the universal realization of the Millennium
			 Development Goals;
			(4)recognizes the
			 critical importance of global development programs and partnerships to the
			 national security of the United States;
			(5)calls on the President to ensure the United
			 States contributes meaningfully to the achievement of the Millennium
			 Development Goals, and specified targets therein, by the year 2015, including
			 by providing the global plan that was affirmed on September 24, 2009, and that
			 supports the goals and commitments of the 2010 Millennium Development Goals
			 Summit;
			(6)commits to work
			 with and support the Administration in its efforts to accomplish by 2015 the
			 goals and targets set forth in the United Nations Millennium Declaration and
			 related Millennium Development Goals, including by providing the necessary
			 resources to achieve these development objectives;
			(7)encourages the
			 President to recommend and work in coordination with Congress to implement
			 reforms to United States foreign assistance programs in order to achieve the
			 Millennium Development Goals;
			(8)requests that the President’s forthcoming
			 United States development policy include benchmarks, timelines, and resource
			 estimates to guide the implementation, monitoring, and evaluation of these
			 efforts;
			(9)commends private
			 sector institutions as well as indigenous and international civil society
			 organizations seeking to hold their governments accountable to the achievement
			 of the Millennium Development Goals by 2015; and
			(10)urges all
			 responsible nations within the international community to uphold their
			 commitment to meet the Millennium Development Goals, including through actions
			 to improve governance and the rule of law, expand debt relief programs, provide
			 additional resources and technical assistance, and promote sustainable and
			 responsible trade opportunities in order to support development efforts in the
			 poorest nations.
			
